In re Montgomery, Montie B.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Webster, 26th Judicial District Court Div. C, No. 73,274; to the Court of Appeal, Second Circuit, No. 47,648-KW.
Writ granted in part. The state presented constitutionally insufficient evidence to sustain the conspiracy to distribute cocaine conviction because relator could not enter into an agreement with the state agent with whom he negotiated the illegal drug sale. R.S. 14:26; see, e.g., State v. Joles, 485 So.2d 212, 214 (La.App.1986) (criminal conspiracy charge correctly quashed when one party, as state agent, lacked requisite intent to commit crime). Because a timely claim asserting insufficient evidence is cognizable on collateral review, see e.g. State v. Jacobs, 504 So.2d 817 (La.1987), relator’s conviction and sentence for conspiracy to distribution are vacated. In all other respects, relator’s applications are denied.